Exami-nada la moción de reconsideración de febrero 23 y las de-claraciones juradas acompañadas a la misma, apareciendo' que el abogado de la acusada apelante quedó como tal desde el 4 de junio de 1927, surgiendo desde entonces en él el deber de atender por sí mismo y sin esperar .notificación a la trami-tación del recurso de apelación ya interpuesto, sin que nada hiciera ni haya alegado causa alguna que pueda justamente excusar su negligencia, y ahora, cuando se dirige al tribunal pidiéndole que reinstale el recurso que fué desestimado desde1 noviembre 30, 1927, no acompaña a su solicitud de 18 de febrero actual, ni a su moción de reconsideración, argumenta-ción alguna que prima facie demuestre que está envuelta en-la apelación alguna cuestión de tal modo meritoria que lleve consigo la revocación de la sentencia apelada: no ha lugar a la reconsideración que se pide.